Citation Nr: 1047654	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  04-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 23, 
2009, for a total rating based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This case was originally before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  In 
March 2009, the Veteran testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is associated with the claims folder.  In August 
2009, the Board issued a decision which (in pertinent part) 
granted an initial rating of 70 percent, but no more, for PTSD, 
and granted TDIU, effective February 23, 2009.

The Veteran appealed the August 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2010, the Court endorsed a Joint Motion for Partial Remand (Joint 
Motion) of the parties, vacated the August 2009 Board decision 
with respect to the issues at hand, and remanded the matters for 
development and readjudication consistent with the instructions 
in the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action on his part is required.


REMAND

In the Joint Motion endorsed by the Court's May 2010 Order, it 
was agreed that remand was because the Board failed to offer 
sufficient reasons and bases for its findings and conclusions on 
all material issues of fact and law.  See 38 U.S.C.A. 
§ 7104(d)(1).  Specifically, the parties agreed that the Board 
did not acknowledge that the VA examiner did not review the 
Veteran's claims file at the September 2006 PTSD examination.  
See 38 C.F.R. § 4.1.  In addition, the Board failed to discuss 
the Veteran's statement during the March 2009 hearing that his 
PTSD had "gotten worse" since his last VA examination.  See 
Olson v. Principi, 3 Vet. App. 480, 482 (1992) (when a veteran 
claims that his condition is worse than when originally rated, 
and when the available evidence is too old for an evaluation of 
the claimant's current condition, VA's duty to assist includes 
providing him with a new examination).   Moreover, the parties 
agreed that the Board's August 2009 decision did not fully 
address the Veteran's PTSD symptomatology that may be associated 
with a disability rating higher than 70 percent, to include the 
lay statements in favor of the Veteran's claim.

After the May 2010 order by the Court, in December 2010, the 
Board received additional evidence with a waiver of initial RO 
review and consideration.  The Veteran's attorney essentially 
requested an immediate decision, waiving any remand implicit in 
the Court's Order, based on evidence he submitted which he argued 
"conclusively addresses the severity of [the Veteran's] PTSD."  
This evidence included VA treatment records dated from January 
2009 to February 2009 and a private psychiatric examination 
report of Dr. M.C., who opined that the Veteran's PTSD has been 
"profoundly severe" since 2002.  He further opined that the 
Veteran was completely disabled immediately following his active 
duty service.

The Board acknowledges the attorney's efforts to decide the 
Veteran's appeal in an expeditious manner but the record is not 
sufficiently developed to do so.  While Dr. M.C. notes reviewing 
the Veteran's medical records, the opinion is not fully compliant 
with the Joint Motion instructions as it does not contain a 
discussion of the rating criteria associated with a disability 
rating higher than 70 percent.

In light of the May 2010 Court order, the Board finds an 
additional medical examination is required prior to appellate 
review.  Prior to the examination, the RO also should obtain and 
associate with the claims file all outstanding VA and private 
medical records connected with the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical care providers who treated him for 
PTSD.  Of particular interest are VA 
treatment records from February 2009 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
attorney are to be notified of unsuccessful 
efforts in this regard, in order to allow the 
Veteran the opportunity to obtain and submit 
those records for VA review. 

2.  After the above development has been 
completed, the Veteran should be afforded a 
VA mental disorders examination performed by 
a psychiatrist or psychologist.  All 
indicated tests and studies are to be 
performed.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Mental Disorders 
Examination.  The examination must respond to 
the instructions contained therein.  All 
indicated tests and studies are to be 
performed.

The examiner should indicate whether the PTSD 
causes occupational and social impairment 
with deficiencies in most areas, including 
work, school, family relations, judgment, 
thinking, or mood; or total occupational and 
social impairment.  

The examiner should explain the Veteran's 
industrial impairment due to PTSD prior to 
February 23, 2009, indicating what 
functions/types of employment would be 
inconsistent with/precluded by PTSD, and what 
types of employment would remain feasible 
despite the service-connected PTSD.  

The examiner should also comment on the 
opinion provided by Dr. M.C., who stated that 
the Veteran was completely disabled 
immediately following his active duty 
service.

The rationale for all opinions should be 
explained in detail.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
evidence has been received for which the RO 
can prepare a supplemental statement of the 
case, it should be prepared and furnished to 
the Veteran and his attorney.  They should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



